Name: 2000/115/EC: Commission Decision of 24 November 1999 relating to the definitions of the characteristics, the list of agricultural products, the exceptions to the definitions and the regions and districts regarding the surveys on the structure of agricultural holdings (notified under document number C(1999) 3875)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  regions and regional policy;  agricultural activity;  agricultural structures and production;  economic analysis
 Date Published: 2000-02-12

 Avis juridique important|32000D01152000/115/EC: Commission Decision of 24 November 1999 relating to the definitions of the characteristics, the list of agricultural products, the exceptions to the definitions and the regions and districts regarding the surveys on the structure of agricultural holdings (notified under document number C(1999) 3875) Official Journal L 038 , 12/02/2000 P. 0001 - 0057COMMISSION DECISIONof 24 November 1999relating to the definitions of the characteristics, the list of agricultural products, the exceptions to the definitions and the regions and districts regarding the surveys on the structure of agricultural holdings(notified under document number C(1999) 3875)(2000/115/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings(1), as last amended by Commission Decision 98/377/EC(2) and in particular Article 8(1) thereof,Whereas:(1) In accordance with Article 8(1) of Regulation (EEC) No 571/88, any changes to the list of survey characteristics, as well as to the definitions of the survey characteristics and to the delimitation of the regions, survey districts and other territorial units, are laid down under the procedure given in Article 15 of this Regulation, i.e. by Commission decision following the Opinion delivered by the Standing Committee on Agricultural Statistics;(2) The results of the Community surveys on the structure of agricultural holdings provided for in Regulation (EEC) No 571/88 can be in concordance throughout the European Community only if the terms contained in the list of characteristics are understood and applied in a uniform manner;(3) The list of survey characteristics has been last amended by Decision 98/377/EC in view of the 1999/2000 basic survey on the structure of agricultural holdings and whereas Commission Decision 89/651/EEC(3), as last amended by Decision 97/418/EC(4), lays down the definitions, the list of agricultural products, the exceptions to the definitions applied in certain Member States and the regions and survey districts to be applied in the framework of the 1988 to 1997 structure surveys; whereas as a consequence Decision 89/651/EEC has to be adapted and supplemented;(4) New variables have been added to the list of characteristics; whereas the development of agriculture has made it necessary to revise the definitions of various old variables; whereas Annex I to the present Commission Decision therefore contains a new list of definitions in view of the Community structure surveys after 1997;(5) The list of agricultural products referred to in the definition of agricultural holdings and the list of exceptions to the Community definitions due to peculiar circumstances in certain Member States also need to be revised; whereas these revised lists of agricultural products and of the accepted exceptions to the list of definitions are contained in Annex II and III to the present Commission Decision;(6) There is a need for a greater clarity of the correlation between the nomenclature of statistical territorial units (NUTS) and the regions and districts used for the purposes of the agricultural structure surveys; whereas it is useful if these regions and districts are defined in a separate Annex IV to the present Commission Decision;(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1The Community definitions to be used for Community surveys after 1997 on the structure of agricultural holdings as provided for by Regulation (EEC) No 571/88 are given in Annex I, together with the relevant explanations and examples.Article 2The list of agricultural products referred to in the definition of agricultural holdings as contained in Annex I is given in Annex II.Article 3In view of circumstances peculiar to certain Member States, exceptions to the Community definitions shall be accepted as set out in Annex III.Article 4The list of regions and districts for the purposes of the Community agricultural structure surveys referred to in the definition of survey district as contained in Annex I is given in Annex IV.Article 5Decision 89/651/EEC is hereby repealed.Article 6This Decision is addressed to the Member states.Done at Brussels, 24 November 1999.For the CommissionPedro SOLBES MIRAMember of the Commission(1) OJ L 56, 2.3.1988, p. 1.(2) OJ L 168, 13.6.1998, p. 29.(3) OJ L 391, 30.12.1989, p. 1.(4) OJ L 177, 5.7.1997, p. 26.ANNEX IDEFINITIONS AND EXPLANATIONS APPLICABLE TO THE LIST OF CHARACTERISTICS TO BE USED FOR COMMUNITY SURVEYS ON THE STRUCTURE OF AGRICULTURAL HOLDINGS(I= definitions,II= explanatory notes)AGRICULTURAL HOLDINGI. A single unit both technically and economically, which has single management and which produces agricultural products. Other supplementary (non-agricultural) products and services may also be provided by the holding.II. 1. An agricultural holding is thus defined by the following characteristics:1.1. Production of agricultural productsFor the purpose of this survey "agricultural products" are taken to be those products listed in Annex II1.2. Single managementThere can be single management even though this is carried out by two or more persons acting jointly.1.3. A single unit technically and economicallyIn general this is indicated by a common use of labour and means of production (machinery, buildings or land, etc.).2. Special cases2.1. (a) When a holding is for tax or other reasons split up among two or more persons; or(b) when two or more separate holdings, each having previously been an independent holding, have been integrated in the hands of a single holder;the treatment is as single holding, if there is a single management and technical and economic unity.2.2. Cases where a parcel of land has been retained by the former holder when transferring the holding to his successor (heir, tenant, etc.).This is:(a) included with the successor's holding if the retained land is worked in conjunction with the rest of the holding and if in general the same labour force and means of production as for the rest of the holding are employed;(b) attributed to the previous holder's holding if normally worked with the labour force and means of production of that holding.2.3. For the purposes of this survey, the following are counted as agricultural holdings in so far as they fulfil the other criteria mentioned above as defining an agricultural holding:(a) bull, boar, ram and he-goat breeding stations, studs and hatcheries;(b) the agricultural holdings of research institutes, sanatoria and convalescent homes, religious communities, schools and prisons;(c) agricultural holdings which form part of industrial enterprises;(d) common land consisting of pasture, horticultural or other land, provided that such land is operated as an agricultural holding by the local authority concerned (e.g. by the taking of animals into agistment, i.e. the taking in of other persons' cattle to graze at a certain rate.) The following are not considered here:- common land allotted (C/03),- common land which has been rented out (C/02).2.4. Not included as agricultural holdings for the purposes of this survey are:(a) riding stables, racing stables, gallops (i.e. land used for exercising racehorses), without breeding activities;(b) kennels;(c) markets, abattoirs, etc. (without rearing).2.5. "Single-product group-holdings" are treated as agricultural holdings independent of the "parent" holdings if they mainly use their own factors of production and do not rely mainly on the factors of production of the "parent" holdings. "Single-product group-holdings" are where separate holdings put together their resources for one particular farm enterprise to form a distinct joint enterprise run separately from the "parent holdings" (e.g. common orchard or a common cattle lot) (partial fusion)A. GEOGRAPHICAL SITUATION OF THE HOLDINGII. The holding and all the information relating to it are taken as being in that district and municipality or sub-survey district where the headquarters of the holding is situated (A/01).The headquarters of the holding is defined according to Member States' documented own rules.A/01 Survey districtI. The geographical situation of each holding shall be described by a code indicating the country, the region and the survey districtII. The regions and districts for the purposes of the agricultural structure surveys are listed in Annex IV.A/01 (a) Municipality or sub-survey districtI. In the framework of the exhaustive survey 1999/2000, the geographical situation shall be described by an additional code, indicating the municipality or sub-survey district, which allows an aggregation of the results at least by "objective zones" within the meaning of Council Regulation (EEC) No 2052/88(1), as last amended by Council Regulation (EC) No 3193/94(2) or, where applicable, the most recent legislation of any similar zones or areas, defined at any later stage, used in the framework of implementing the tasks of the Structural Funds.II. The Member States communicate to Eurostat to which "objective zone" each municipality or sub-survey district belongs. If the borders between different zones or areas divide the municipality or sub-survey district, all holdings in the municipality or sub-survey district are determined to lie in the zone or area, which forms the biggest part of the municipality or sub-survey district.The municipality or sub-survey district codes used conform to levels 4 or 5 of the nomenclature of statistical territorial units (NUTS). If these codes cannot be transmitted, the Member State communicates instead, for each holding, a code indicating which "objective zone" the holding is located in. This information is to be referring to the situation at 30 June 1999, but is communicated again, if the zones used in the framework of the Structural Funds are changed at any later stage.A/02 Less-favoured areaI. Areas designated, on the date of the survey, as less-favoured within the meaning of Council Regulation (EC) No 950/97(3), (and, where applicable, the most recent legislation), appearing in the Community list of less-favoured agricultural areas as communicated by the Member States in application of Article 21 of Regulation (EC) 950/97.II. If the holding is only partially located in a less-favoured area, it is classified according to which area the greater part of the holding belongs.A/02 (a) Mountain areaI. Areas designated, on the date of the survey, as mountain areas within the meaning of Article 23 of Council Regulation (EC) No 950/97 and appearing in the Community list of less-favoured agricultural areas as communicated by Member States in application of Article 21 of Regulation (EC) No 950/97.II. If the holding is only partially located in a less-favoured area, it is classified according to which area the greater part of the holding belongs.B. LEGAL PERSONALITY AND MANAGEMENT OF THE HOLDING (on the day of the survey)B/01 and B/02 The person legally and economically responsible for the holding: the holderI. The holder of the holding is that natural person, group of natural persons or the legal person on whose account and in whose name the holding is operated and who is legally and economically responsible for the holding, i.e. who takes the economic risks of the holding. The holder can own the holding outright or rent it or be a hereditary long term leaseholder or a usufructuary or a trustee. All partners on a group holding who take part in the farm work on the holding are considered as being as holders.II. The legal and economic responsibility is defined according to Member States' documented own rules.The holder may have delegated all or part of power of decision of the normal daily financial and production routines of running of the holding to a manager.In the case of share farming (see item C/03 (a)) the share farmer is shown as holder and not the landlord.B/01 (a) and (b) Natural personI. For the purpose of this heading a natural person may be either a single individual (sole holder) or a group of individuals (partners on a group holding).II. The question whether a holder is a "natural" or a "legal" person is important for the classification of holdings into the following groups:Holdings where the holder is:(a) a natural person and the sole holder of an independent holding;(b) a group of natural persons being a group of partners on a "group holding";(c) a legal person.The laws of certain Member States treat for fiscal and/or legal reasons a "legal" person (company) as if it were a "natural" person or a group of "natural" persons. These are generally any forms of enterprises where one or all of the members have full personal liability for the debts of the enterprise. In such cases, Member States may attribute such a "legal" person to the classes "sole holders" or "group holdings".B/01 (a) A natural person who is a sole holder, where the holding is independentI. A single individual and natural person who is the holder of a holding which is not linked to any holdings of other holders, either by common management or similar arrangements.II. This holder can take any decisions regarding the holding by himself.Spouses or close family members who own or rent a holding together should normally be considered to have one independent holding managed by one sole holder.Two persons living together like spouses, without being married, are also treated as spouses, if they are legally recognised as such in the respective Member States.The following, inter alia, are to be regarded as sole holders: siblings, joint beneficiaries under a will or an intestate, etc., if they have not made an agreement and are not fiscally and/or legally treated as a group holder or as a legal entity according to the laws of the Member StateIf a company (legal person) is owned by only one natural person and is treated as a natural person by the Member State (see definition of "natural person"), it is considered to be a holding with a sole holder.If only one person has the full legal and economic responsibility for the holding, he/she is considered to be the sole holder, even if the holding otherwise meets the criteria of a group holding.B/01 (b) One or more natural persons being partner in a group holdingI. One or more natural persons being a partner(s) of a group of natural persons owning, renting or otherwise managing together one agricultural holding or managing together their individual holdings as if they were one holding. The cooperation has to be carried out either conformant to law or by written agreement.II. If a company (legal person) is owned by more than one natural person and is treated as a natural person by the Member State, it is considered being a group holding.The Member States, for which it is optional to record variable B/01 (b), collect all information on all holdings where the holders are natural persons under variable B/01 (a), regardless of whether they are "group holdings" as defined below. For these Member States, if on one holding two or more natural persons carry out the functions of the holder only one of them is shown as such. (For example the one who bears the greatest share of the risk or who takes the main part in managing the holding. If such criteria still fail to pick out one individual the choice should be based on some other criterion, such as age).B/01 (c) Legal personI. A legal entity other than a natural person but having the normal rights and duties of an individual, such as the ability to sue or becoming sued (a general legal capacity of its own).II. The legal persons can be public or private, inter alia:- State, regions, municipalities, etc.;- the church and its institutions;- other similar institutions of public or semi-public character;- all commercial enterprises except those under B/01 (a) or (b), especially the companies with limited responsibilities, including such cooperative enterprises;- all stock corporations (enterprises having issued shares);- foundations (bodies administering provided funds for certain purposes that are often social or philanthropic);- nonstock corporations with limited liabilities;- all other enterprises of similar character.B/01 (d) Number of partnersI. The number of persons on a group holding who share legal and economic responsibilities related to the holding and who are taking part in the farm work on the holding.B/01 (e) Family membersI. Generally, the family members of the holder are the spouse, relatives in the ascending or descending line (including those by marriage and by adoption) and brothers and sisters of the holder or his/her spouse.II. The holders themselves are not included in the family members.B/01 (f) How many members of the partners' families carry out farm work on the holding?I. The number of family members of the partners of group holding who carry out farm work (as defined under section L) on the holding on a full-time or part-time basis. It is irrelevant whether or not they receive a wage.II. The labour force data required for these family members is recorded under L/04 "Non-family labour regularly employed" or L/05 + L/06 "Non-family labour not regularly employed".B/02 Manager of the holdingI. The natural person or persons responsible for the normal daily financial and production routines of running the holding concerned.II. The manager is generally, but not always, the same person as the holder who is a natural person. As managers of a group holding are taken those partners of the holding taking part in the farm work on the holding.In cases where the holder is not also the manager he/she has charged or employed someone else with the running of the holding. This could be for example a member of his/her family (B/02 (a)) or his/her spouse (B/02 (b)), but can also be a person with no family ties to the holder.In cases where the holder is a sole holder or a legal person, there can be only one manager on the holding.The Member States, for which it is optional to record variable B/01 (b), collect all information required for managers as if one person only is manager. If, in these Member States, more than one person is responsible for the normal daily running of the holding, then the person who takes the greatest part is considered as the manager. If this part is equally divided the necessary distinction may be made on the basis of age or other similar criteria.B/03 Manager's agricultural trainingOnly one level is recorded for each person.Only practical agricultural experienceI. Experience acquired through practical work on an agricultural holding.Basic agricultural trainingI. Any training courses completed at a general agricultural college and/or an institution specialising in certain subjects (including horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology and associated subjects).II. A completed agricultural apprenticeship is regarded as basic training.Full agricultural trainingI. Any training course continuing for the equivalent of at least two years full time training after the end of compulsory education (see L/01 to L/06 "School leaving age") and completed at an agricultural college, university or other institute of higher education in agriculture, horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology or an associated subject.B/04 Are accounts kept for the management of the holding?I. Accounts must include at least the systematic and regular recording of all current income and expenditure for the purpose of establishing, at the end of the accounting period, the profit achieved by the holding.II. An accounting system is also deemed to exist if such recording did not commence until during the 12 months preceding the survey.Agricultural accounts may serve as a basis for administration of the holding by the holding manager; they may also be used to draw up a balance sheet and a profit and loss account.The following are not regarded as "accounting systems":- occasional notes on certain operations in a ledger or notebook;- income and expenditure records (for calculating the rentability) for only part of the holding's agricultural activities;- data prepared for tax purposes only.C. TYPE OF TENURE AND FRAGMENTATION OF THE HOLDINGC/01 to C/03 Utilised agricultural areaI. The total area taken up by arable land, permanent grassland, permanent crops and kitchen gardens (owner-farmed, tenant-farmed or worked free of charge).II. Type of tenure - special cases1. Where a "single-product group-holding" is treated as an independent holding (see "agricultural holdings", point 2.5) the total agricultural area of the "single-product group-holding" is attributed to the person named as holder (B/01) but given the type of tenure under which it is held by the "parent" holding.2. Land in co-ownership or leased and worked by several holdings but which does not constitute a "single-product group-holding" is treated as relating to the holder who takes the greatest part in running it but each part is given the type of tenure under which it is held by the parent holding.C/01 Owner-farmed agricultural areaI. Agricultural land being farmed by the holding being surveyed and which is the property of the holder or farmed by him as usufructuary or heritable long-term lease holder or under some other equivalent type of tenure.II. Land allotted to a farm worker (for his own cultivation) as part of his wage is allocated to the holding making the allotment, unless the farm worker uses his own means of production.Parcels of land retained by the former holder (see "Agricultural holding", point 2.2) are allocated to the holding in conjunction with which the retained land is normally worked and in general the same labour force and means of production as for the rest of the holding are employed.However, grazing rights on common grazing land are not included, e.g. on common land belonging to the parish or to a cooperative (such areas, not being part of a holding, are not covered in this survey).C/02 Tenant-farmed agricultural areaI. Land rented by the holding in return for a fixed rent agreed in advance (in cash, kind or otherwise), and for which there is a (written or oral) tenancy agreement. An area is allocated to only one holding. If an area is rented out to several holdings during the reference year, it is normally allocated to the holding with which it is associated for the longest time period during the reference year.II. The rented land can consist of:- a complete holding,- individual parcels of land.Land rented cannot be considered part of the property owner's holding, but always of the lessee's holding. Any animals on the land are considered to belong to the holding in possession of the animals.Parcels of land or holdings rented by the holder from members of the holder's family are included here if these areas are farmed as part of the holding surveyed. Also included is land belonging to another holding but worked by the holding under survey in return for a certain number of hours of labour but not land put at the disposal of a farm-worker as a form of wage (As opposed to the case of land put at the disposal of a farm worker as a form of wage, which generally remains within the crop rotation system of the holding, a tenancy agreement of the type envisaged here will specify not merely the area of land concerned but also where it is and its exact boundaries).Rented land which has been sublet to a third party is to be included as a part of this third party's holding, since it does not constitute part of the holding surveyed.C/03 Agricultural area share-farmed or farmed under other modes(a) Share-farmed agricultural areaI. Land (which may constitute a complete holding) farmed in partnership by the landlord and the sharecropper under a written or oral share-farming contract. The output (either economic or physical) of the share cropped area is shared between two parties on an agreed basis.II. This includes, inter alia:"Colonia parziaria" - of complete holdingsIn "colonia parziaria" of complete holdings the grantor entrusts a farm to the head of a family, who undertakes to carry out with the aid of the members of his family (the farm family) all the work required on the holding and himself to bear part of the outgoings and to divide the farms production with the grantor in fixed proportions.(b) Agricultural area utilised under other modes of tenureI. Other modes of tenure not covered elsewhere under C/01 to 03 (a).II. This includes inter alia:1. Land over which the holder enjoys rights:- by virtue of his occupancy of a particular post (forester, priest, teacher, etc.),- allotted by the parish or other organisation, for example, common grazing land apportioned on an acreage basis (as distinct from land over which common grazing rights are enjoyed).2. Land, which the holding works free of any charge (for example, areas from derelict holdings being worked by the holding surveyed).3. "Colonia parziaria" - of individual parcels of land.In "colonia parziaria" of individual parcels of land the grantor entrusts solely one or more parcels of land, which are used under the same conditions as described under (a).C/04 Number of parcels making up the utilised agricultural areaI. A parcel is any piece of land belonging to the holding but completely surrounded by land, water, roads or forests, etc., not belonging to the holding.II. A parcel may consist of one or more adjacent fields. A field is a piece of land situated within, but separated from the rest of a block by clearly visible demarcation lines (for example, tracks, ditches, brooks, hedgerows). A field may comprise one or more plots of land. A plot of land is that part of a field (or its entirety used for a given crop or combination or crops.C/05 Farming system and practicesC/05 (a) Organic farmingI. Information is to be collected on whether or not the holding practises agriculture according to certain set standards and rules specified in Council Regulation 2092/91(4), as last amended by Commission Regulation (EC) No 1488/97(5) or, where applicable, the most recent legislation, on "organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs", and/or the equivalent Community or national rules for organic production of livestock.II. The regulation sets up a harmonised framework for the labelling, production and control of agricultural products bearing or intended to bear indications referring to organic production methods. According to the regulation's rules the production must take place such that the land parcels, and production and storage locations are clearly separated from those of any other unit not producing in accordance with the rules of organic farming. This means, in general, that the field cultivation on the whole holding has to convert to this practice.C/05 (b) Low-input farming systems or practicesI. Farming systems or practises following accepted guidelines, not included in C/05(a), where the aim is to use sustainable farming practises i.e. to use a minimum input of means of production and especially of fertilisers and plant protection products.II. This heading includes low-input farming systems (other than organic farming), for example, known as integrated farming or integrated production. It also covers agricultural practices, which, without affecting the entire farming system, apply biological control, or specific schemes for reduced nutrient management. The accepted guidelines or principles should be well defined and aim to substantially reduce farm inputs. They may be fixed by national or regional authorities, the International Organisation for Biological Control, producer associations, distributors or consumers, etc.C/05 (c) Agri-environmental premium or aidI. Any premiums or aid paid to the holding through a Member States scheme according to Regulation (EEC) No 2078/92, as last changed by Commission Regulation (EC) No 2772/95(6), or, where applicable, the most recent legislation.II. Regulation (EEC) No 2078/92 concerns agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside. Member States draw up schemes to provide aid for farmers who undertake certain measures.C/05 (c)(i) Measures concerning landscape featuresI. Measures included in the schemes mentioned above in point II under item C/05 (c), the aim of which is to maintain or restore certain landscape features (e.g. old stonewalls, hedges, scattered trees, field margins, etc.) or to manage land for public access and leisure activities.II. The agri-environmental scheme may compensate farmers for the costs of providing or maintaining landscape features. This may notably include specific land-uses or artifacts such as hedgerows, traditional stone walls, traditional stone terracing, buffer zones to lakes or watercourses, non-cropped field margins, pollarded trees, scattered trees, farmland historical monuments, earth banks, or other agricultural landscape features. This category does not include buildings or features without connection to farmland.D. to I. LAND USEI. The total area of the holding (D to H) consists of the agricultural area utilised by the holding (D to G) and other land (H).The agricultural area utilised for farming includes the area under main crops for harvest in the year of the survey.II. For the breakdown of land use by area farmed each area is listed only once.Permanent crops and crops lasting several years (e.g. asparagus, strawberries or bushes), are included from the year they are planted even though they are not yet in production.Cultivated mushrooms (I/02) are excluded.In the case of combined crops the utilised agricultural area is allocated among the crops pro rata to the use of the ground by the crops concerned.Areas of agriculture combined with woodland are similarly split up.This principle does not apply to mixed crops (these are crops grown and harvested together on the same ground, e.g. mixed corn), or to successive crops (e.g. barley undersown with clover for later harvesting).In the case of combined crops, if one crop has no significance for the holding, it is ignored in the breakdown of the areas.An exemption from the principle of pro rata allocation may be made where the results would not be satisfactory, provided that the rules established by the Member States in agreement with the Commission are respected.Successive crops are recorded only under heading I/01. Under headings D to G is the area of each successive crop not calculated, but the area is allocated to only one crop taken as the main crop. Where during one harvest year several crops are grown in succession on an area, the main crop is the crop that has the highest values of the production. If the value of production does not determine which is the main crop, then the main crop is taken as the one that occupies the ground for the longest time.D. ARABLE LANDI. Land worked (ploughed or tilled) regularly, generally under a system of crop rotation.II. Arable land comprises crop categories D/01 to D/20, fallow land without any subsidies (D/21) and fallow land subject to set-aside incentive schemes with no economic use (D/22).Areas of industrial crops grown on set-aside land are included under their respective headings, but are also recorded under item I/08 (b).D/01 to D/08 Cereals for the production of grain (including seed)II. Excluding cereals harvested or fed green. These are under D/18.D/01 Common wheat and speltD/02 Durum wheatD/03 RyeI. Including mixtures of grains sown in the fall (meslin).D/04 BarleyD/05 OatsI. Including mixtures of grains sown in the spring (summer meslin).D/06 Grain maizeI. Maize harvested for grain.II. Maize harvested by hand, corn-picker, corn-sheller or combine harvester, regardless of the use, including grain for silage. Also grain harvested together with parts of the cob, but with a humidity higher than 20 % and used for silage (so called Corn-Cob-Mix, CCM) is included here.Sweet corn cobs for human consumption are included under D/14.D/07 RiceD/08 Other cerealsD/09 Pulses for harvest as grain (including seed and mixtures of pulses and cereals)II. Pulses harvested green are included under D/14 or D/18, depending on their use.of which:D/09 (c) Peas, pure crops for harvesting dryD/09 (d) Field beans, pure crops for harvesting dryD/10 Potatoes (including early potatoes and seed potatoes)D/11 Sugar beet (excluding seeds)D/12 Fodder roots and brassicas (excluding seeds)D/13 Industrial plants (including seeds for herbaceous oil-seed plants, excluding seeds for fibre plants, hops, tobacco and other industrial crops) of which:D/13 (a) TobaccoD/13 (b) HopsD/13 (c) CottonD/13 (d) Other oil-seed or fibre plants and other industrial plantsD/13 (d) (i) Oil-seeds or fibre plants (total)D/13 (d) (ii) Aromatic and medicinal plants and herbsII. The principal aromatic and medicinal plants and herbs are:angelica (Angelica spp.), belladonna (Atropa spp.), camomile (Matricaria spp.), cumin (Carum spp.), digitalis (Digitalis spp.), gentian (Gentiana spp.), hyssop (Hyssopus spp.), jasmine (Jasminum spp.), lavender and lavandin (Lavandula spp.), marjoram (Origanum spp.), melissa (Melissa spp.), mint (Mentha spp.), poppy (Papaver spp.), periwinkle (Vinca spp.), psyllium (seed) (Psyllium spp.), saffron (Curcuma spp.), sage (Salvia spp.), marigold (Calendula spp.), valerian (Valeriana spp.), etc.D/13 (d) (iii) Other industrial cropsD/14 and D/15 Fresh vegetables, melons, strawberriesII. Cultivated mushrooms (I/02) are excluded.D/14 Fresh vegetables, melons, strawberries - outdoor or under low (non-accessible) coverD/14 (a) Open fieldI. Vegetables, melons, strawberries grown on land in rotation with other agricultural crops.D/14 (b) Market gardeningI. Vegetables, melons and strawberries grown on land in rotation with other horticultural crops.D/15, D/17 and G/07 Crops under glass or high (accessible) coverI. Crops, which for the whole of their period of growth or for the predominant part of it are covered by greenhouses or fixed or mobile high cover (glass or rigid or flexible plastic).II. This excludes sheets of plastic laid flat on the ground, also land under cloches or tunnels not accessible to man or movable glass-covered frames.For mobile greenhouses or high cover the area reported is the total area actually covered during the preceding 12 months (summing them up to calculate the total area covered), not merely the area covered by the installation at any one time.Areas of crops, which are grown temporarily under glass and temporarily in the open air, are reported as entirely under glass, unless the period under glass is of extremely limited duration.If the same area under glass is used more than once it is reported once only.Only the base area of multi-storeyed greenhouses is counted.D/16 and D/17 Flowers and ornamental plants (excluding nurseries)D/18 Forage plantsI. All green forage crops grown in crop rotation and occupying the same land for less than five years (annual or multiannual feed crops).II. Cereals and industrial plants harvested and/or consumed green for fodder are included. Fodder roots and brassicas (D/12) are excluded.D/18 (a) Temporary grassI. Grass plants for grazing, hay or silage included as a part of a normal crop rotation, lasting at least one crop year and less than five years, sown with grass or grass mixtures. The areas are broken up by ploughing or other tilling or the plants are destroyed by other means as by herbicides before the area are sown or planted again.D/18 (b) Other green fodderI. Other predominantly annual fodder crops (e.g. vetches, green maize, cereals harvested and/or green, leguminous plants).D/18 (b)(i) Green maize (maize for silage)I. Maize grown for silage.II. All forms of fodder maize, which is not harvested for grain (whole cob, parts of or whole plant). This includes green maize directly consumed by animals (without silage) and whole cobs (grain + rachis + husk) harvested for feedstuff or silage.D/18 (b)(ii) Leguminous plantsI. Leguminous plants grown and harvested green as the whole plant for forage.D/19 Arable land seeds and seedlings (excluding cereals, pulses, potatoes and oil seed plants)I. Areas producing seeds and seedlings for sale, excluding cereals, rice, pulses, potatoes and oil seeds. Seeds and seedlings for the own needs of the holding (e.g. young vegetable plants such as cabbage or lettuce seedlings) are included under the heading of the crop concerned.II. Includes green forage seeds.D/20 Other arable cropsI. Arable crops not included under D/01 to 19 or under D/21 and D/22.D/21 and D/22 Fallow landII. Fallow land is not to be confused with successive crops (I/01) and unutilised agricultural area (H/01). The essential characteristic of fallow land is that it is left to recover, normally for the whole of a crop year.Fallow land may be:1. bare land bearing no crops at all;2. land with spontaneous natural growth, which may be used as feed or ploughed in;3. land sown exclusively for the production of green manure (green fallow).D/21 Fallow land without any subsidiesI. All land included in the crop rotation system, whether worked or not, but not producing a harvest for the duration of a crop year, for which no financial aid or subsidy is paid.D/22 Fallow land subject to set-aside incentive schemes with no economic useI. Areas for which the holding is entitled to financial aid in order to encourage the set-aside of arable land according to Council Regulation (EEC) No 2328/91(7), as well as according to Council Regulation (EEC) No 1765/92(8) and Commission Regulation (EEC) No 334/93(9) or, where applicable, the most recent legislation. If there are similar national schemes, these areas are also included in that characteristic. Areas under schemes in which the area is taken out of production for more than five years should be recorded under H/01 and H/03.II. Arable areas under schemes in which non-food production is allowed and actually grown under contracts are recorded elsewhere under D/01 to D/20.E. KITCHEN GARDENSI. Land separated off from the rest of the holding and recognisable as kitchen garden, devoted to the cultivation of products which are mainly for consumption by persons living on the holding and not for sale.II. Not included are:- pleasure gardens (parks and lawns) (H/03),- areas cultivated by collective households, for example research institutions, religious communities, boarding schools, prisons, etc. These areas count as an agricultural holding if such a holding, while linked to a collective household, is operated in such a way as to fulfil the other criteria of an agricultural holding. These areas are, in the same way as the areas of an agricultural holding, classified according to their use.F. PERMANENT GRASSLAND AND MEADOWF/01 Pasture and meadow, excluding rough grazingI. Land other than rough grazing, not included in the crop rotation system, used for the permanent production (five years or longer) of green forage crops, whether sown or self-seeded and whether used for grazing or for harvesting as hay or silage.II. The following are excluded:- rough grazing, whether used intermittently or permanently (F/02),- non-used pasture and hill or mountain grazing (H/01).F/02 Rough grazingI. Pasture, usually on hilly land, unimproved by fertiliser, cultivation, reseeding or drainage.II. This can include stony ground, heath, moorland and "deer" forests in Scotland.Rough grazing not in use is excluded (H/01).G. PERMANENT CROPSI. Crops not grown in rotation, other than permanent grassland, which occupy the soil for a long period and yield crops over several years.II. This category includes nurseries (except non-commercial nurseries of forest trees grown in woods, which are included under woodland), and plants used for plaiting or weaving (osier, reeds, rushes, etc.: G/06).Permanent crops which are treated as vegetables or as ornamental plants or industrial plants (e.g. asparagus, roses, decorative shrubs cultivated for their blossom or leaves, strawberries, hops) are not included in this category.G/01 Fruit and berry plantationsI. Areas containing trees and bushes for the production of fruit. Orchards may be of the continuous type with minimum spacing between trees or of the non-continuous type with large spacing, and may not contain other crops.II. Chestnut trees are included.Citrus and olive plantations and vines are excluded (G/02, 03, 04).G/01 (a) Fresh fruit and berry species of temperate climate zonesG/01 (b) Fruit and berry species of subtropical climate zonesII. The following crops are regarded as subtropical fruit and berry species: anona (Anona spp.), pineapple (Ananas spp.), avocado (Persea spp.), banana (Musa spp.), prickly pear (Opuntia spp.), lychee (Litchi spp.), kiwi (Actinidea spp.), papaya (Carica spp.), mango (Mangifera spp.), guava (Psidium spp.), passion fruit (Passiflora spp.).G/01 (c) NutsG/02 Citrus plantationsG/03 Olive plantationsG/03 (a) normally producing table olivesG/03 (b) normally producing olives for oil productionG/04 VineyardsG/04 (a) Vineyards, of which normally producing: quality wineI. Crops of wine grape varieties normally grown for the production of quality wines produced in specific regions (quality wines psr) which comply with the requirements of Regulations (EEC) No 817/70(10) and (EEC) No 823/87(11) or, where applicable, the most recent legislation and the requirements laid down in implementation of these, and laid down by national regulations.G/04 (b) Vineyards, of which normally producing: other winesI. Crops of wine grape varieties grown for the production of wines other than quality wines psr.G/04 (c) Vineyards, of which normally producing: table grapesG/04 (d) Vineyards, of which normally producing: raisinsG/05 NurseriesI. Areas of young ligneous (woody) plants grown in the open air for subsequent transplantation:(a) vine and root-stock nurseries;(b) fruit tree nurseries;(c) ornamental nurseries;(d) nurseries of forest trees (excluding those for the holding's own requirements grown within woodland);(e) trees and bushes for planting in gardens, parks, at the roadside and on embankments, e.g. hedgerow plants, rose trees and other ornamental bushes, ornamental conifers, including in all cases their stocks and young seedlings.II. Commercial forest-tree nurseries, whether in woodland or outside, are included under G/05, as are non-commercial forest-tree nurseries for the holding's own requirements grown outside woodland. However the (generally small) nurseries for the holding's own requirements grown within woodland are included with other woodland (item H/02).In tabular form:Forest-tree nurseries>TABLE>G/06 Other permanent cropsI. Open-air permanent crops other than those included under G/01 to 05 and in particular those for plaiting or weaving (see 02.01.42 in list of agricultural products).G/07 Permanent crops under glass (see D/15, D/17)H. OTHER LAND"Other land" includes unutilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) and land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, etc.H/01 and H/03 Unutilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) and other land (land occupied by buildings, farmyards, pleasure gardens, tracks, ponds, quarries, infertile land, rock, etc.).II. As from 1988, categories H/01 and H/03, which were treated separately up to the 1987 survey, are dealt with as a single characteristic: "H/01 and H/03".These two characteristics are still listed separately to ensure continuity between the surveys carried out from 1988 on and previous ones.H/01 Unutilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system)I. Area previously used as an agricultural area and during the reference year of the survey no longer worked for economic social or other reasons and which is not used in the crop rotation system.II. This land could be brought back into cultivation using the resources normally available on an agricultural holding.The following are excluded:- pleasure gardens (parks and lawns) (H/03),- fallow land (D/21 and D/22).H/03 Other land (land occupied by buildings, pleasure gardens, farmyards, tracks, ponds, quarries, infertile land, rock, etc.).I. All those parts of the total area belonging to the agricultural holding which constitute neither utilised agricultural area, non-utilised area nor woodland.II. This heading covers in particular:1. areas not used directly for crop production, but necessary for working the farm, such as ground occupied by buildings or roadways;2. areas unsuitable for agricultural production, i.e. that can be cultivated only by extreme means not normally available on an agricultural holding, for example marshland, heaths, etc.3. pleasure gardens (parks and lawns).H/02 Wooded areaI. Areas covered with trees or forest shrubs, including poplar plantations inside or outside woods and forest-tree nurseries grown in woodland for the holding's own requirements, as well as forest facilities (forest roads, storage depots for timber, etc.).II. Where agricultural crops are combined with woodland the area is split pro rata to the use of the ground.Wind-breaks, shelter-belts, hedgerows, etc. should be included in so far as it is appropriate to regard them as woodland.Christmas trees and trees and bushes grown mainly for use for energy production are included here, regardless of where they are grown.The following are excluded:- walnut and chestnut trees grown mainly for their fruit (G/01), other plantations of non-forest trees (G) and osieries (G/06),- areas of isolated trees, small groups or lines of trees (H/03),- parks (H/03), gardens (parks and lawns) (H/03), grassland (F/01 and F/02) and unutilised rough grazing (H/01),- heath and moorland (F/01 or H/01),- commercial forest-tree nurseries and other nurseries outside woodland (G/05).H/02 (f) Wooded areas managed mainly for selling the wood producedI. The wooded areas of the holding that are subjected to measures to influence or to accelerate the wood growth, such as thinnings, fertilising, other stand improvement or regeneration.H/02 (g) Wooded areas with short rotationI. Wooded areas managed for growing wooded plants, where the rotation period is 15 years or less. The rotation period is the time between the first sowing/planting of the trees and the harvest of the final product, where harvesting does not include normal management actions like thinning.II. The final products of these areas could be, for example, Christmas trees, energy products (e.g. Salix), pulpwood (e.g. poplars, eucalyptus).I. COMBINED AND SUCCESSIVE SECONDARY CROPPING, MUSHROOMS, IRRIGATION, GREENHOUSES, STORAGE FACILITIES FOR NATURAL FERTILISERS, SET-ASIDE OF ARABLE LAND AND NUTRIENTS MANAGEMENTI/01 Successive secondary crops (excluding market-garden crops and crops under glass)I. Crops following (or possibly preceding) the main crop and harvested during the 12 months of reference. The area is given for each of the crops if there are more than one successive (or preceding) crop.II. The area under the successive crop is not double-counted, i.e. the area is included under sections D to G just for the main crop, and the area of the successive crop is not included under any other item but I/01.The following crops are excluded:- marketgarden crops, crops under glass and kitchen gardens,- intermediate crops for the production of "green" fertiliser (I/09 (b)).I/01 (a) Cereals (D/01 to D/08), non-fodderI/01 (b) Pulses (D/09), non-fodderI/01 (c) Oil seeds (D/13 (i), non-fodderI/01 (d) Other successive secondary cropsI/02 MushroomsI. Cultivated mushrooms grown in buildings, which have been specially erected or adapted for growing mushrooms, as well as in underground premises, caves and cellars.II. The survey must record the area of the beds available for growing crops which are or will be filled with compost at least once during the 12-month reference period.If this is done more than once the area is still counted once only.I/03 Irrigated areaI/03 (a) Total irrigable areaI. The maximum area which could be irrigated in the reference year using the equipment and the quantity of water normally available on the holding.II. The total irrigable area may differ from the sum of the areas provided with irrigation equipment since the equipment may be mobile and therefore utilisable on several fields in the course of a harvest year; capacity may also be restricted by the quantity of water available or by the period within which mobility is possible.I/03 (b) Area of crops which are irrigated at least once a yearI. Area of crops which have actually been irrigated at least once during the 12 months prior to the survey date.II. Crops under glass and kitchen gardens, which are almost always irrigated, should not be included.If more than one crop is grown in a field during the harvest year, the area should only be indicated once: for the main crop, if irrigation was used for it, or otherwise for the most important irrigated secondary or successive crop.I/04 Ground area covered by greenhouses in useI. Greenhouses are fixed or movable installations of glass, plastic or any other material, which is translucent but impervious to water, in which crops are grown under protective cover.The following are excluded:- fixed, movable or adjustable frames;- low (non-accessible) plastic tunnels;- cloches.II. Only greenhouses used during the 12 months preceding the date of the survey should be included.The base area covered by the greenhouses should be given. In the case of movable installations the area covered is entered once only. Even if areas under glass are used several times a year they are only counted once.I/05 Combined cropsI. Simultaneous cultivation of temporary crops (arable crops or pasture and meadow) and permanent crops and/or forestry plants in one and the same field, and in the broader sense also the simultaneous cultivation of different types of permanent or temporary crops in one and the same field.II. This characteristic cover the total area actually used for the combined crops. The subdivision of the total area into the different crops is dealt with under D to I "Land use".I/05 (a) Agricultural crops (including pasture and meadow) - forestry speciesI/05 (b) Permanent crops - annual cropsI/05 (c) Permanent crops - permanent cropsI/05 (d) OthersI/07 Natural fertilisers of animal origin (solid dung, liquid manure and slurry)I. Solid dung: excrement (with or without litter) of domestic animals including possibly a small amount of urine.Liquid manure: urine from domestic animals including possibly a small amount of excrement and/or water.Slurry: manure in liquid form, that is to say a mixture of excrements and urine of domestic animals, including possibly also water and/or a small amount of litter.I/07 (a) Storage facilitiesI. In the case of solid dung, storage facilities refers to storage on an impermeable surface with run-off containment, with or without a roof.In the case of liquid manure or slurry, storage facilities refers to a watertight tank, open or covered, or to a lined lagoon.I/07 (b) Storage capacityI. 1. For solid dung the area, measured in square metres, of the storage facilities.For liquid manure and slurry the volume, measured in cubic metres, of the storage facilities.2. For Denmark, Finland and Sweden: the number of months the storage facilities can hold the manure produced on the holding, without any risk of run-off, and without any occasional emptying.II. The area and the volume refer to the area or volume that can be utilised without any risk of run-off.I/07 (c) Covered storage facilitiesI. Storage facilities for natural fertilisers of animal origin that are covered in a way so that the manure is protected from rain or other precipitation.I/07 (d) Methane recovery systemI. A system for recovering the methane that is emitted from the manure so that it does not leak into the atmosphere.I/08 Area subject to set-aside incentive schemes broken down by:(a) fallow land with no economic use (already recorded under D/22)(b) areas used for the production of agricultural raw material for non-food purposes (e.g. sugar beet, rape, trees, bushes etc.., including lentils, chick peas and vetches; already recorded under D and G)(c) areas converted into permanent pasture and meadow (already recorded under F/01 and F/02)(d) former agricultural areas converted into wooded area or being prepared for afforestation (already recorded under H/02)(e) other (already recorded under H/01 and H/03)I. Areas for which the holding is entitled to financial aid in order to encourage the set-aside of arable land according to Regulation (EEC) No 2328/91, as well as according to Regulation (EEC) No 1765/92 and Regulation (EEC) No 334/93 or, where applicable, the most recent legislation.II. Only those areas are included, for which the holding is entitled to financial aid relating to the reference year of the survey.I/09 Nutrients managementI/09 (a) Cover crops to reduce nutrient leakage during winterI. Crops sown in the autumn to reduce the leakage of nutrients during winter.II. These crops should not be mistaken for normal winter green crops, such as winter wheat or grassland, but are crops sown in the autumn with the only aim to reduce nutrient leakage. Normally they are ploughed in during spring before sowing another crop, and are not harvested or used for grazing.I/09 (b) Nitrogen fixing crops used for fertilising purposesI. Certain crops, mainly leguminous plants that have nitrogen-fixing qualities, sown for purpose of soil improvement or so called "green" fertilising.II. There are basically two ways of using them: sowing them in a mixture with other crops or as pure crops, sometimes as a successive crop after a crop has been harvested. The plants are tilled in to the ground, not harvested, and their nitrogen contents serve as fertiliser for the successive plants. The leguminous plants sowed in mixture with other crops serve as a nitrogen source for the main crop, but is usually of more value when allowed to grow after the main crop has been harvested and then ploughed in. The information to collect concerns the pure crops.J. LIVESTOCK (on the day of the survey)J/01 to J/19 LivestockI. Number of production animals that on the day of the survey are in the direct possession or management of the holding. The animals are not necessarily the property of the holder. These animals may be on the holding (on utilised areas or in housing used by the holding) or off the holding (on communal grazings or in the course of migration, etc.).II. Pets and other animals than horses, not used in the production or not used for gaining activities, i.e. used only for the holder's own family leisure purposes are not included.Animals in agistment on the holding but belonging to a non-agricultural undertaking (e.g. feed-mill, slaughterhouse) are included.Migrating herds, which do not belong to holdings using agricultural areas, are regarded as independent holdings.The following are excluded:- animals in transit (e.g. female animals being taken for service),- animals in agistment on another holding.J/01 EquidaeII. Riding and racehorses and horses used only for the holder's own family leisure purposes are included.J/02 to J/08 Bovine animalsII. Buffaloes are includedJ/02 Bovine animals under one year oldJ/03 Male bovine animals one but less than two years oldJ/04 Female bovine animals one but less than two years oldII. Female bovine animals, which have already calved, are excluded (J/07 and J/08).J/05 Bovine animals two years old and over, maleJ/06 HeifersI. Female bovine animals of two years old and over which have not yet calved.II. Female bovine animals of two years and over which have not yet calved are included here even if they are in calf on the day of the survey.J/07 and J/08 Dairy cows, other cowsI. Cows: female bovine animals, which have already calved (including those less than two years old).J/07 Dairy cowsI. Cows which by reason of their breed or particular qualities are kept exclusively or principally to produce milk for human consumption or for processing into dairy products. These include cull (taken out of production) dairy cows (whether or not fattened between their last lactation and their slaughter).J/08 Other cowsI. 1. Cows which by reason of their breed or particular qualities are kept exclusively or principally for the production of calves and whose milk is not intended for human consumption or for processing into dairy products.2. Draught cows.II. Other cull cows (whether or not fattened before slaughter).J/09 Sheep (all ages)J/09 (a) Sheep: breeding femalesI. Female sheep which have lambed.II. Including:- ewes and ewe lambs for breeding,- cull ewes.J/09 (b) Other sheepI. All other than breeding females.J/10 Goats (all ages)J/10 (a) Goats: breeding femalesI. Female goats which have kidded.II. Including:- nanny-goats and kids for breeding,- cull nanny-goats.J/10 (b) Other goatsI. All goats other than breeding femalesJ/11 to J/13 PigsJ/11 Piglets having a live weight of under 20 kilogramsJ/12 Breeding sows weighing 50 kilograms and overII. Cull sows are excluded.J/13 Other pigsI. Pigs with a live weight from 20 kilograms to less than 50 kilograms, fattening pigs including cull boars and cull sows with a live weight of 50 kilograms and more (whether or not fattened before their slaughter) and breeding boars of a live weight of 50 kilograms and more.J/14 to J/16 PoultryJ/14 BroilersII. Pullets, laying hens and cull layers are excluded.J/15 Laying hensII. Growing pullets before point of lay and cull hens are included. All hens, which have started to lay, are included, whether the eggs are for consumption or for breeding. Breeding cocks for laying hens are included.J/16 Other poultry (ducks, turkeys, geese, guinea-fowl)J/17 Rabbits: breeding femalesI. Female rabbits for producing fattening rabbits and which have littered.J/18 BeesI. Number of hives occupied by bees kept for the production of honey.II. Each colony (swarm) of bees is recorded as one hive, regardless of the nature and the type of the beehive.J/19 Other livestockI. Any livestock used for the production of agricultural products mentioned in Annex II, section A, except the products mentioned in Annex II, section B.J/19 8a) Deer (excluding reindeer)I. Deer raised in confinement with the intention of producing meat, not for hunting purposes.K. TRACTORS, CULTIVATORS, MACHINERY AND EQUIPMENTUse of machineryI. Machinery used by the agricultural holding during the 12 months preceding the survey day.Belonging to the holding:I. Motor vehicles, machinery and plant being the sole property of the agricultural holding on the day of the survey.II. Motor vehicles, machinery and plant, which have been lent out to other agricultural holdings on a temporary basis, are included.Used by several holdings:1. Belonging to another holding:I. Motor vehicles, machinery and plant being the property of an agricultural holding and used by the holding under review (e.g. under mutual aid arrangements or on hire from a machinery hire syndicate).2. Belonging to a cooperative:I. Motor vehicles, machinery and plant belonging to cooperative associations and used by the agricultural holding under review.3. Jointly owned:I. Motor vehicles, machinery and plant owned jointly by two or more agricultural holdings or belonging to a machinery group.Belonging to a service supply agency:I. Motor vehicles, machinery and plant being the property of an agricultural service supply agency.II. Service supply agencies are undertakings, which carry out under contract, using motor vehicles, etc., services on agricultural holdings. This may be the undertaking's main activity or a secondary one (e.g. for firms whose main activity is in selling or repairing agricultural machinery, merchanting or processing agricultural products, in farming, or for a local nature conservancy authority).K/01 Four-wheeled tractors, track-laying tractors, tool carriersI. All tractors with at least two axles used by the agricultural holding and all other motor vehicles used as agricultural tractors. This heading includes special vehicles such as "Jeeps", "Unimogs", etc. used as agricultural tractors.However, motor vehicles used in the 12 months under review exclusively for forestry, fishing, construction of ditches and roads and other excavation work are excluded.K/02 Cultivators, hoeing machines, rotary hoes, motor mowersI. Motor vehicles used in agriculture, horticulture and viticulture with one axle or similar vehicles without axle.II. Machines used solely for parks and lawns are excluded.K/03 Combine harvestersI. Machinery self-propelled, tractor-drawn or tractor-mounted, for the harvesting and threshing of cereals (including rice and grain-maize), pulses and oil seeds, seeds of legumes and grasses, etc.II. Specialised machines for the harvesting of peas are not included.K/09 Other fully mechanised harvestersI. Machinery, other than combine harvesters (K/03), self-propelled, tractor-drawn or tractor-mounted, for the continuous harvesting of sugarbeets, potatoes or forage crops.II. Harvesting of a crop may be carried out in one or more operations (e.g. when several machines having different functions are used in a continuous sequence, in such a case the various machines are counted as a single machine).K/10 Irrigation equipmentI. All kinds of equipment used for irrigating purposes, regardless of whether the water is rained on the crops or fed in ditches or pipes on the ground.II. Equipment exclusively used in market gardens or greenhouses are excluded, but equipment used for growing field vegetables is included.K/10 (a) Mobile irrigation equipmentI. All equipment used for irrigating purposes that can be moved from one field to another during the same growing period.K/10 (b) Fixed irrigation equipmentI. All equipment used for irrigating purposes that are stationary or cannot be moved during the growing seasons.L. FARM LABOUR FORCEThe statistical information on farm labour force is collected in a way that makes it possible to compose tables where the data (e.g. on age and working time) from the different farm labour force categories and classes are crossed with each other and/or with any other survey characteristics. This means that each person doing farm work on the holdings is to be classified according to all classes required for the category.Data is collected only once for each person, i.e. if a person has multiple roles on the holding, for example a holder's spouse who at the same time is a manager, the data on this person is not to be double-counted. The data is to be collected in the same order as the categories, i.e. first the role as holder, then as manager, then as spouse, then as other family member.Group holdings (the answer to question B/01 (b) is "yes") are considered not to have family labour force. As a consequence, for group holdings data on items "spouse" (normally L/02) and "other members of the family" (normally L/03 (a) and L/03 (b)) are attributed to item L/04.In the case of holdings where the holder is a legal person the sections "holder" (L/01), "spouse" (L/02) and "other members of the family" (L/03 (a) and L/03 (b)) are not completed. The manager is recorded under L/01 (a) and considered to be non-family labour. If the spouse of the manager or his/her family members are working regularly on the holding, they are recorded under L/04 and, if they are working non-regularly, under L/05 and 06.The Member States, for which the question B/01 (b) is optional, do not gather information on partners on group holdings. In these Member States information on holder is collected only for one person (see B/01 (a)). Information on "spouse" (L/02) and "other members of the family" (L/03 (a) and L/03 (b)) are completed only for the spouse and family members of this person. The information on all other persons working regularly on the holding will be gathered under L/04 and, for persons working non-regularly, under L/05 and 06.L/01 to L/06 Farm labour force of the holdingI. All persons having completed their compulsory education (having reached school-leaving age) who carried out farm work on the holding under survey during the 12 months up to the survey day.This includes:- sole holders (including holders who do not carry out any work on the holding) and partners of group holdings (excluding partners who do not carry out any work on the holding) and holding managers (L/01 and L/01 (a)),- members of the sole holder's family (L/02 and L/03),- non-family labour (L/04 to L/06).II. The observation period may be less than 12 months if the information provided is on a 12-months basis.All persons of retiring age who continue to work on the holding are included in the farm labour force.>TABLE>Belgium, Germany and the Netherlands have a system of full-time compulsory education up to a certain age and part-time compulsory education (usually as apprenticeships) for another two or three years. Germany has different rules in different LÃ ¤nder.Note:These ages must not be interpreted in a very strict way, as several Member States do not actually prescribe an end age, but a number of years of schooling the person must have followed. As a result, somebody who started at an unconventional age will also have the possibility of finishing at an unconventional age.Although in Portugal compulsory education ends at the age of 15, in the framework of structure surveys young people working in agriculture are recorded from the age of 12.L/01 to L/06 Farm workI. Every type of work on the surveyed holding which contributes to the production of the products listed in Annex II and to the maintenance of the capacity of these products or to activities directly derived from these productive actions.II. "Work which contributes to production" includes, inter alia, the following tasks:- organisation and management (buying and selling, accounting, etc.),- field labour (ploughing, haymaking, harvesting, etc.),- raising of animals (preparation and distribution of feed, milking, care of animals, etc.),- all work carried out on the holding in respect of storage, processing and market-preparation of primary agricultural products (ensiling, packing, etc.)- maintenance work (on buildings, machinery, installations, etc.),- own-account transports, in as far as this is carried out by the holding's own labour force,- all non-separable non-agricultural secondary activities. These are activities closely linked to agricultural production, which cannot be separated from the main agricultural activity (e.g. butter-making).The following are not included: labour working on the holding but employed by a third party or under mutual-aid arrangements (e.g. labour of agricultural contractors or cooperatives).Also excluded from "farm work on the holding" are:- work for the private household of the holder/partners or the manager(s) and their families,- any forestry, hunting, fishery or fish farming operation (whether or not carried out on the holding). A limited amount of such work carried out by an agricultural worker is, however, not excluded if it is impossible to measure it separately,- separable non-agricultural secondary activities (perhaps the processing of agricultural products on the holding),- any non-agricultural activity carried out,- any other gainful activities (see L/07 to L/09 "Other gainful activity" and section M/01) carried out by the holder and/or the labour force.L/01 to L/06 The time worked on the holdingI. The working time actually devoted to farm work for the holding, excluding work in the households of the holder or manager.II. "Full-time" means the minimum hours required by the national provisions governing contracts of employment. If these do not indicate the number of annual hours then 1800 hours is to be taken as the minimum figure (225 working days of 8 hours per day).L/01 (a) to L/03 Are salaries paid or notI. Are the managers, the spouse or other family members carrying out farm work for the holding paid money as salaries or not.II. If the wages are paid in any other means than money they are not included.Managers that are not at the same time sole holders or partners on group holdings are all assumed to receive a salary of some kind, while the other managers are assumed not to receive any salary because they are holder/partner.L/01 and L/01 (a) Holder and holding manager: these are defined under B/01 and B/02II. All requested information is collected for each natural person acting as holders or holding managers, regardless of their number. Only data on natural persons is collected. This means that if the holder is a legal person, data is collected only for the manager(s).For the Member States for which B/01 (b) is optional, see point L. "Labour force".L/02 Holder's spouseII. Data is collected only for the spouses of sole holders carrying out farm work for the holding surveyed (see above). Where the spouse is a partner on a group holding he/she is entered under L/01 and if he/she is the holding manager he or she is entered under L/01 (a).L/03 Other members of the holder's familyI. Members of the sole holder's family, other than the spouse, who carry out farm work on the holding, but who do not necessarily live on the holding.II. "Members of the holder's family" generally means the spouse, relatives in the ascending or descending line (including those by marriage and by adoption) and brothers and sisters of the holder or his/her spouse (See B/01 (e)). It is irrelevant whether or not such persons receive a wage or whether they work regularly or not.Where a member of the holder's family is a partner on a group holding or the holding manager he or she should be entered under L/01 or L/01 (a).L/04 to L/06 Non-family labourI. All persons doing farm work for and paid by the agricultural holding other than the holder and members of his family.II. Spouses and other family members of partners on group holdings, carrying out farm work on the holding, are included here. They are treated as non-family labour, but it is irrelevant whether or not such persons receive a wage.L/04 Non-family labour regularly employedI. Regular employed labour force: Persons who carried out farm work every week on the holding under survey during the 12 months preceding the survey, irrespective of length of the working week.Persons who worked regularly for part of that period, but where unable, for any of the following reasons, to work for the entire period are also included:1. special conditions of production on the holding;2. absence by reason of holidays, military service, sickness, accident or death;3. commencement or cessation of employment with the holding;4. complete stoppage of work on the holding due to accidental causes (flooding, fire, etc.).II. Holdings with special conditions of production (point 1 above) include, for example, holdings specialising in growing olives or grapes or fruit and vegetables in the open or in fattening cattle on grass and only requiring labour for a limited number of months.Point 3 above also covers workers who stop working for one farm to start working for another during the 12 months before the day of survey.Short-term seasonal workers, e.g. labour engaged solely as fruit and vegetable pickers, are not included here but under L/05 and 06, where the number of days worked is entered.L/05 and L/06 Non-family labour not regularly employedI. "Not regularly employed", workers who did not work each week on the agricultural holding in the 12 months preceding the survey day for a reason other than those listed under L/04.L/05 and L/06 Number of working days carried out by non-regular non-family labourI. A working day is any day, of such length that the worker is paid the salary for a full days' work, during which there is performed work of the kind normally carried out by a full-time agricultural worker. Days of leave and sickness do not count as working days.II. A full working day is the normal working day of regular workers employed on a full-time basis. The working time of the non-regular labour force is converted into full working days, even if the hiring contract states that the working days are longer or shorter than for regular workersL/07 to L/09 Other gainful activityI. Every activity other than activity relating to farm work as defined under L, carried out for remuneration (salary, wages, profits or other payment, including payment in kind, according to the service rendered).II. This includes non-agricultural gainful activities carried out on the holding itself (camping sites, accommodation for tourists, etc.) or on another agricultural holding as well as activity in a non-agricultural enterprise. Farm work carried out on an another agricultural holding is included.Non-separable non-agricultural secondary gainful activities on the holding are excluded.For L/07 data on partners on a group holding is collected only for partners working on the holding.For L/08 and L/09 data is collected only for holdings where the holder is a sole holder.Major occupationI. Activity declared by the respondent as being his main activity.II. Normally an activity, which occupies more time than that relating to the farm work done for the agricultural holding under survey.Subsidiary occupationI. Any other activity of a respondent who declares the agricultural activity of the holding under survey to be his main activity.II. Normally an activity, which occupies less time than that relating to the farm work done for the agricultural holding under survey.L/10 Equivalent full-time working days of farm work not included under L/01 to L/06, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees)I. All types of farm work (see notes under L/01 to L/06 "Farm work") undertaken on the holding for the holding by persons who are not directly employed by the holding, but are self-employed or employed by third parties, e.g. contractors or cooperatives. The number of hours worked must be converted into the equivalent number of days or weeks on a full-time basis.II. Persons working on the holding surveyed on behalf of another person or company are included. Work done by agricultural accounting firms and unpaid mutual aid are excluded.M. RURAL DEVELOPMENTInformation is collected on whether the holder and/or the spouse or other family members or one or more partners on a group holding carry out any gainful activities that do not comprise any farm work as defined under L/01 to L/06 but which are directly related to the holding and have an economic impact on the holding.Several activities can be carried out on the same holding. These should all be recorded.Non-separable gainful activities on the holding are excluded.Forestry activities are also excluded.M/01 Directly related to the holdingI. Activities where either the resources of the holding (area, buildings, machinery, etc.) or the products of the holdings are used in the activity.II. If only the non-family labour force and no other resources of the holding are used, the workers are seen as working for two different set-ups, and these activities are thus not seen as being directly related to the holding.Activities where no direct relations exist, for example a shop where no own products are sold, are not to be covered.M/01 (a) Tourism, accommodation and other leisure activitiesI. All activities in tourism, accommodation services, showing the holding to tourists or other groups, sport and recreation activities etc where either the area, the buildings or other resources of the holding are used.M/01 (b) HandicraftI. Handicraft either manufactured on the holding by the holder or the family members, or by non-family labour force, provided that they are also carrying out farm work, regardless of how the products are sold.M/01 (c) Processing of farm productsI. All processing of a primary agricultural product to a processed secondary product on the holding, regardless if the rawmaterial is produced on the holding or bought from outside.II. This includes, inter alia, processing meat, making cheese, wine production, etc.All processing of farm products belong to this item, regardless whether it is seen as being part of agriculture (for example wine making is in some regions seen as a part of the wine growing process, where in other areas it is seen as being a different process).M/01 (d) Wood processing (e.g. sawing, etc).I. The processing of rawwood on the holding for the market, (sawing timber, etc).II. Further processing, such as producing furniture from the timber, belongs normally under M/01 (b).M/01 (e) AquacultureI. Production of fishes, crayfish etc. on the holding.M/01 (f) Renewable energy production (wind energy, strawburning, etc.)I. Producing renewable energy for the market, inter alia, wind mills or biogas producing electricity, selling agricultural products, straw or wood to energy production facilities, etc.II. Renewable energy produced only for the holdings own use is not included here.M/01 (g) Contractual work (using equipment of the holding)I. Contractual work, usually using the equipment of the holding inside or outside the agricultural sector, e.g. clearing snow, haulage work, maintenance of the landscape, agricultural and environmental services etc.M/01 (h) OtherI. Other gainful activities not mentioned elsewhere, inter alia, raising fur animals.(1) OJ L 185, 15.7.1988, p. 9.(2) OJ L 337, 24.12.1994, p. 11.(3) OJ L 142, 2.6.1997, p. 1.(4) OJ L 198, 22.7.1991, p. 1.(5) OJ L 202, 30.7.1997, p. 12.(6) OJ L 288, 1.12.1995, p. 35.(7) OJ L 218, 6.8.1991, p. 1.(8) OJ L 181, 1.7.1992, p. 12.(9) OJ L 38, 16.2.1993, p. 12.(10) OJ L 99, 5.5.1970, p. 20.(11) OJ L 84, 27.3.1987, p. 59.ANNEX IIA. LIST OF AGRICULTURAL PRODUCTS(1)>TABLE>B. LIST OF PRODUCTS EXCLUDED>TABLE>(1) This list is based on Appendix-1-A List of characteristics activities of the agricultural sector in Manual on Economic Accounts for Agriculture and Forestry (rev.1) (1977), English version.ANNEX IIILIST OF EXCEPTIONS ACCEPTED IN THE LIST OF DEFINITIONS(a) Denmark>TABLE>(b) Federal Republic of Germany>TABLE>(c) Spain>TABLE>(d) France>TABLE>(e) Ireland>TABLE>(f) Netherlands>TABLE>(g) Austria>TABLE>(h) Finland>TABLE>(i) Sweden>TABLE>ANNEX IVList of the regions and districts for the purposes of the agricultural structure surveysThe NUTS code are based on the 1998 NUTS classification.BELGIQUE/BELGIÃ >TABLE>DANMARK>TABLE>DEUTSCHLAND>TABLE>ELLADA>TABLE>ESPAÃ A>TABLE>FRANCE>TABLE>IRELAND>TABLE>ITALIA>TABLE>LUXEMBOURG>TABLE>NEDERLAND>TABLE>Ã STERREICH>TABLE>PORTUGAL>TABLE>SUOMI/FINLAND>TABLE>SVERIGE>TABLE>UNITED KINGDOM>TABLE>